 W. S. PONTON, OF N. J., INC.581W.S. PONTON, OF N. J. INO.andOFFICE EMPLOYEES INTERNATIONALUNION LOCAL 32, AFL, PETITIONER.Case No. 2-RC-2606. July^5, 1951Amended Decision,Order, and Direction of ElectionOn March 26, 1951,1 the Board issued a Decision and Order inwhich it dismissed the petition in the instant case on the ground thatthe Employer's obligation to bargain on a multiemployer basis ren-dered a single-plant unit inappropriate.On April 10, 1951, the Em-ployer filed a petition to reopen the proceedings on the ground ofnewly discovered evidence, namely, that in January 1951, the Associa-tion had executed a new contract which the Employer had not ratifiedor adopted, thereby relieving the Employer of any further obligationsto bargain on a multiemployer basis.On April 12, 1951, Petitionerfiled a motion to reconsider the Decision and Order and to reopen thehearing.On April 17, Direct Mail Local 14, District 65, DPOWA,Intervenor herein, filed an answer in opposition thereto and on April25, a reply brief.On May 7, 1951, the Board ordered that the record be reopened forthe limited purpose of permitting the introduction of evidence con-cerning the contract allegedly executed in January 1951 between theAssociation and the Intervenor and the effect of such contract uponthe Board's original inclusion of the Employer's employees in theassociation-wide unit.Thereafter, a hearing was held on May 28 and June 12, 1951, beforeEugene Matthew Purver, hearing officer of the Board. The Em-ployer, Petitioner, and Intervenor but not the Association appearedand participated.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the basis of the entire record in this case, the Board makes thefollowing :Amended Findings of Fact and ConclusionsAt the time the Employer resigned from the Association in June1950, it was signatory to a contract between the Association and theIntervenor, executed in January 1950 and expiring in November 1951.The Board held in the previous decision that when the Employer;resigned from the Association, the contract was still in force and193 NLRB 924.95 NLRB No. 77. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffect asto this Employer and that the resignation had not takenplace at an appropriate time.The Board therefore found that thesingle-plant unit sought by the Petitioner was inappropriate anddismissed the petition.On January 8, 1951, the Association and the Intervenor entered intoa new contract embodying certain changes in wages, welfare plans, andother provisions and adopting an expiration date of November 1952.The 1951 contract provides that it shall be binding only on allpresentmembers of the Associationv ho may adopt itand all otherpresentmembersof the Association unless the latter give due notice to theAssociation of such refusal to adopt. It also provides thatsuchemployers if not adopting the 1951 agreement shall continue to bebound by the contract of January 1950.2 . The Petitioner contends thatas the Employer was not a member of.the AssociationsinceJune 1950,had not participated in the joint negotiations leadirig,to the 1951 con-tract, and had not- accepted or ratified that contract, it is no longerbound by the multiemployer unit. The Employer points out that the1950 contract has been completely abandoned by the new. contract towhich it is not a party and therefore there is.no'reason why theEmployer cannot now alter its course from joint to individualaction.The Intervenor urges that the 1951 contract is only an "amendmentagreement" and an extension of the 1950 contract, which is still bind-ing on and is in force and effect as to the Employer.We find merit in the Petitioner's and Employer's position.TheBoard's prior decision in which it found that the Employer's with-drawal in June 1950 was made at an inappropriate tinne, was predicatedon the finding that at the time of the withdrawal the Employer wasparticipating in association-wide bargaining and that thecontractof 1950 which the Employer had ratified had some 1.5 months to run.The situation at the present time is quite different.Sinceitswith-drawal, the Employer has not engaged in group bargaining and hasnot ratified or adopted the 1951 contract.We do notagreewith theIntervenor's contention that the 1951 contract is merely an amend-ment of the former contract. The 1951 contract is clearlya completeand new document in itself and by its own terms constitutes "the full2 Art.II,Sec. 2: "The Contract herein shall be binding on all present members of theAssociation who may adopt it, and shall also bind any and all other present members ofthe Association unless within one week from,the date of the approval or authorization ofthis agreement at an Association membership meeting, the non-adopting member shallforwardto.the Associationin writing by registered mail notice,that such member does notwish to adopt this Contract. . . . In the event anysuchEmployer does not adoptthis Agreement,such Employer and the Union shall be boundby the Contractin existencebetween the Association and the Union dated January 13, 1950, unaffectedby the Amend-ment herein,...."Any member of the Associationbound by thisContractshall con-tinue to bebound by theterms hereof whether or not such Employer continues to bea member of the Association,subject to the provisions of Article XXIX:" CLIPPARD INSTRUMENT LABORATORY, INC.583and exclusive agreement between the parties." 3Moreover,even ifthe 1951 contract be considered an amendment to the 1950 contract,this Employer would not be bound, since the 1951 agreement specifi-cally provides that onlypresentmembers who do not adopt the 1951contract shall continue to be bound by the preceding one.As it isclear the Employer was not a member of the Association when the1951 agreement was executed, the Employer is not bound by the 1950contract'We find, therefore, that inasmuch as the Employer hasindicated a desire to pursue an independent course with respect to itslabor relations, it is no longer obligated to bargain upona multi-employer basis.-5Accordingly, upon the basis of the above amended findings of factand the entire record in this case, we reach the following conclusions :1.We find that a question affecting commerce exists concerningthe representation of the employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.2.We find that all production employees at the Employer's Engle-wood, New Jersey, plant, excluding office employees,salesmen, execu-tives, lithographic production employees, teamsters, guards, and allsupervisors as defined in the Act constitute a unit appropriate forpurposes of collective bargaining within the meaning of Section 9 (b),of the Act.OrderIT IS HEREBY ORDERED that the Order dismissing the petition inthiscase be, and it herebyis, vacated.[Text of Direction of. Election omitted from publication in thisvolume.]8The preamble of the 1951 contract provides"that the present contract between theparties is hereby amended in all respects,the following to constitute the full and exclusive:agreement between the parties."4 Assuming that the Employer is so bound, since less than 60 days remain before theMill B date of the 1950 agreement,itwould still be an appropriate time for the Employerto withdraw from the multiemployer bargaining unit.Economy Shade Company,91 NLRB1552;Engineering Metal Products Corporation,92 NLRB 823.5Coca Cola Bottling Works Company,93 NLRB 1414;The Milk and Ice Cream Dealersof the Greater Cincinnati,Ohio Area at al.,94 NLRB 23;Leland J. Paschich et al. d/b/aEconomy Shade Company,supra; Pacific Metals Company, Ltd.,91 NLRB 696.'CLIPPARD INSTRUMENT LABORATORY, INC.andLOCAL LODGE789, DIS-TRICT 34, INTERNATIONAL ASSOCIATION OF MACHINISTS,PETITIONER.Case No. 9-CA-366. July 06, 1951Decision and OrderOn May 11, 1951, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding that95 NLRB No. 63.